PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/376,298
Filing Date: 12 Dec 2016
Appellant(s): Kuang et al.



__________________
Chris N. Davis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 11 May 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Rejections of Record cited in the Final Office Action mailed 11 May 2021.


Claim Rejections - 35 U.S.C. § 103
Claims 1, 2, 4-6, 8-13 and 31 are rejected under 35 U.S.C. §103 as being unpatentable over Davis et al. (International Patent Application Publication No. WO 2014/152616 A1) as evidenced by Agostoni ((2008) J. Ped. Gastroenterol. Nutr. 47: S41-S44) and Delaney et al. ((2003) J. Nutr. 133: 468-495) in view of Mansson ((2008) Food & Nutri. Res. Open Access Article, pp. 1-3) as evidenced by Hernell et al. ((2016) J. Pediatr. 173S: S60-S65), and in view of Hondmann et al. (U.S. Patent Application Publication No. 2014/0271553 A1).
 [All references cited in the Final Office Action mailed 11 May 2021.]
Double Patenting


(3) Response to Arguments
Appellant (Section VII, pg. 4 thru pg. 5)- Arguments
Appellant remarks (pg. 4 thru pg. 5) that the teachings of Davis fail to disclose, teach or suggest a nutritional composition comprising the recited ingredients in the recited amounts as in Claim 1 and thus fail to render the invention obvious. The teachings of Agostoni, Delaney, Mansson, Hernell, and Hondmann, alone or in combination with Davis, also fail to render such a nutritional composition obvious.
Examiner (Section VII, pg. 4 thru pg. 5) However, in response to Appellant, the combination of the prior art references as noted in the 35 USC §103 rejection show evidence supporting a prima facie case of obviousness over the instantly-claimed subject matter, as addressed specifically below in response to Appellant’s arguments.

Appellant (Section VII (A), pp. 5-6)
Appellant remarks (pg. 5, para. 1) that Davis teaches a huge range of a specific butyrate compound, specifically that beta-hydroxy-beta-methylbutyric acid ("HMB") is present in an amount of about 60 μg to about 6,000 mg per liter of the composition, wherein the formula has an energy density of from about 676 to about 1014 kcal per liter. See Davis, e.g., [0008]. When converting this range to the claimed range of milligrams per 100 kcal (assuming the conversion provided by Examiner on p. 5 of the  to have any motivation to select the claimed range of dietary butyrate (0.1 mg/100 kcal to 300 mg/100 kcal) from the vast range of HMB amounts disclosed therein.
	(Examiner- VII (A), pg. 5) However, in response to Appellant, it is noted that the β-hydroxy-β-methyl butyric acid (HMB) range, shown by Davis et al. (i.e., 0.0088mg/100kcal to 591.7mg/100kcal), overlaps with Appellant’s claimed range (i.e., 0.1mg/100Kcal to 300mg/100Kcal). It is well known that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). And from MPEP 2144.05 (ll)(A): "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ... see also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). In addition, it is also noted that Appellant’s claimed range (i.e., 0.1mg/100kcal to 300mg/100kcal) also represents a wide range. In addition, the working examples of Davis et al. show HMB amounts or concentrations that fall within Appellant’s claimed range. For example, Example 1 shows 0.3mg/100kcal HMB 

Appellant (Section VII (A), pp. 5-6)
	Appellant remarks (pg. 5, para. 2) that Davis' teachings are specific to HMB and that a POSA would not assume that these amounts would be applicable to dietary butyrate. Appellant also submits that, though it might be routine to optimize the amount of HMB, there is no evidence in the record establishing that an optimized amount of HMB would equate to an optimized amount of dietary butyrate, and that a POSA would not have any guidance or motivation to optimize the amount of dietary butyrate based on such an amount of HMB, given the differences in these compounds. Further, Examiner is required to provide evidence that a POSA would have known (without guidance from Appellant's specification) that altering the amount of dietary butyrate, particularly, select the claimed range of dietary butyrate(0.1 mg/I 00 kcal to 300 mg/I 00 kcal), would result in a composition that promotes brain development and promotes optimal myelination development in neurological tissues of target subjects. Examiner has provided no such evidence.
	Examiner (Section VII (A), pg. 5) However, in response to Appellant, it is noted that the β-hydroxy-β-methyl butyric acid (HMB), shown by Davis et al., is encompassed by Applicant’s description/definition of ‘dietary butyrate’. The instant specification recites: “’Exogenous butyrate’ or ‘dietary butyrate’ each refer to butyrate or butyrate derivatives which are intentionally included in the nutritional composition of the present disclosure itself, rather than generated in the gut (specif., pg. 10, para. [0043]). In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (MPEP 716.02 (e)).

Appellant (Section VII (A), pp. 5-6)
	Appellant remarks (pg. 6, para. 1 thru 2) that alleging Davis teaches the claimed amount of dietary butyrate, Examiner merely presents a conclusory statement and does not provide any reasoning for why a POSA would select the claimed range of dietary butyrate from the huge range of HMB taught in Davis, or as to why the ranges of HMB taught in Davis would render the claimed range of dietary butyrate obvious. The key to supporting any rejection under 35 U.S.C. §103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. §103 should be made explicit. Examiner further fails to even allege that the HMB disclosed in Davis meets the claimed composition comprising dietary butyrate, and does not articulate a reason why a POSA would have modified the teachings of Davis to arrive at the claimed type of butyrate. 
	Examiner (Section VII (A), pg. 6) However, in response to Appellant, as noted in the Examiner’s response above, the β-hydroxy-β-methyl butyric acid (HMB) range, shown by Davis et al. (i.e., 0.0088mg/100kcal to 591.7mg/100kcal), overlaps with Appellant’s claimed range (i.e., 0.1mg/100kcal to 300mg/100kcal). For this reason, it is not clear that a reason why a POSA would have modified the teachings of Davis to arrive at the claimed type of butyrate is necessary. It is well known that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). And from MPEP 2144.05 (ll)(A): "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ... see also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").


	Appellant (Section VII (B), pp. 6-13)
B. Examiner's rejection improperly relies on hindsight
 would not have had the proper motivation to seek out and combine specific, isolated elements from each cited reference while wholly ignoring the portions of the references that either teach away from the claimed composition or teach away from their combination with other references; further, Appellant respectfully submits that a POSA would also have no reasonable expectation of success in proceeding as the Examiner asserts for these same reasons.
Examiner (Section VII (B), pp. 6 thru 7) However, in response to Appellant, the claimed subject matter is drawn to a nutritional composition (and not a method for using said composition). The various prior art references, as established in the 103 rejection above, show, as a combination, the obviousness of producing the claimed nutritional composition which recites broadly described ingredients as limitations (e.g., a carbohydrate source, a protein equivalent source, a fat or lipid source, and dietary prima facie case of obviousness nor how each teaches away from the claimed composition. Appellant has not shown that the nutritional composition exhibits, for example, surprising or unexpected results or characteristics. 

Appellant (Section VII (B), pp. 6-13)
1. There is no motivation to combine the references
Appellant remarks (pg. 7, para. 1 thru 2) that Davis is completely silent on selecting a protein equivalent source comprising the recited twelve peptides in addition to the hydrolyzed protein. Davis therefore necessarily cannot provide any guidance or motivation to select these ingredients, nor does it provide any guidance or motivation to look to another reference to select these ingredients save impermissible hindsight. The reference certainly does not provide any guidance or motivation to combine its teachings with any of the other cited references, particularly Hondmann, and modify the compositions to arrive at the claimed composition save for impermissible hindsight. Neither of the evidentiary references Agostoni or Delaney provide any guidance or
 motivation to modify the teachings of Hondmann to arrive at the claimed invention. They are silent on the claimed protein equivalent source and on the amount of dietary butyrate. Thus, the claimed invention is patentable over Hondmann as evidenced by Agostoni and/or Delaney.
Examiner (Section VII (B), pg. 7, para. 1 thru 2) However, in response to Appellant, Hondmann et al. shows nutritional compositions comprising a peptide component, and shows that said nutritional compositions also comprise a carbohydrate source, a protein equivalent source, and a fat source, which are the types of compositions, shown by the primary reference of Davis et al. Hondmann et al. teaches the peptide component comprising SEQ ID NOs.: 4, 13, 17, 21, 24, 30 31, 32, 51, 57, 60 and 63. Therefore, it would be obvious to one of ordinary skill in the art to add the peptide component, shown by Hondmann et al., to a nutritional composition which already contains a protein or protein equivalent source, such as that shown by Davis et al., with a reasonable expectation that the peptide component would provide further amino acids as a nutritional component. In addition, Hondmann et al. teaches that the described compositions also contain 20% to 80% intact protein, a partially hydrolyzed protein or combination thereof, which, again, describes the compositions, shown by Davis et al., which include (intact) protein and hydrolyzed protein.
In response to Appellant’s arguments against the references individually, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The references of Agostoni et al. and Delaney et al. were supplied as evidentiary references to explain some of the ingredients listed in dependent claims, which are shown by Davis et al. (i.e., arachidonic acid (ARA) and docosahexaenoic acid (DHA) and the β-glucan content of oats or barley glucans). 

Appellant (Section VII (B)(1), pp. 7-9)
Appellant remarks (pg. 7, para. 3) that Mansson and Hernell do not provide any guidance or motivation to modify the teachings of Davis, Agostoni, and/or Delaney to arrive at the claimed invention. Appellant respectfully disagrees with Examiner that Mansson teaches that the dietary butyrate is provided by an enriched lipid fraction derived from bovine milk as recited in independent claim 1. Instead, Mansson merely teaches that fat from Swedish bovine milk contains approximately 400 fatty acids. See Mansson, e.g., Abstract. Appellant submits that it is well known in the art that the content of bovine milk fat varies from country to country ( even from one part of a country to another) and also varies depending on the time of year, as the composition of the bovine milk fat depends in part on the diet of the cow - which itself varies from country to country and depending on the time of year.
Examiner (Section VII (B)(1), pg. 7) However, in response to Appellant, it is not necessary for Mansson and Hernell et al. to show that the milk fat globule membrane (MFGM, an enriched lipid fraction) contains an amount of dietary butyrate in the claimed range. Davis et al. shows dietary butyrate in the claimed range, and Mansson as evidenced by Hernell et al. shows that milk fat (as MFGM) contains butyrate. Therefore, one of ordinary skill in the art would consider using an enriched lipid fraction derived from bovine milk to supply the dietary butyrate in the claimed nutritional compositions, because a specific milk source comprising a butyrate amount falling within the claimed range or a specific volume of milk comprising a butyrate amount falling within the claimed range could be determined and included in the nutritional compositions, shown 

Appellant (Section VII (B)(1), pp. 7-9)
Appellant remarks (pg. 8, para. 1 thru 3) that Mansson simply reports on the amount of butyric acid and other fatty compounds in Swedish bovine milk. There is no teaching or suggestion in Mansson that the butyric acid provides any benefits at all, meaning that Mansson cannot provide any guidance or motivation to include butyric acid in a nutritional composition save for impermissible hindsight. In patentable contrast to the cited references, the Application as published describes a milk fat fraction having an enriched concentration of dietary butyrate, which has been produced by the use of a fractionation procedure on a bovine milk product. Further, one of ordinary skill in the art would immediately recognize that when Mansson refers to a "lipid fraction" (p. 1, left column), the reference is simply referring to the lipid portion of milk. There is simply no teaching in the reference, explicit or inherent, for the milk to undergo a fractionation procedure so as to enrich the concentration of dietary butyrate in the resulting product.
Examiner (Section VII (B)(1), pg. 8, para. 1 thru 3) However, in response to Appellant, Appellant does not specifically show what specific benefits a dietary butyrate provided by an enriched lipid fraction derived from bovine milk would contribute to the claimed nutritional composition. The claimed subject matter does not describe a specific fractionation procedure and Appellant does not show what specific benefits a dietary butyrate derived from bovine milk by a specific fractionation procedure would contribute to the claimed nutritional composition.

Appellant (Section VII (B)(1), pp. 7-9)
Appellant reiterates (pg. 9, para. 1 thru 3) that there is no motivation based on the teachings of Davis, Agostoni, Delaney, Mansson, and/or Hernell to modify the disclosed compositions to include the protein equivalent source comprising the twelve peptides taught in Hondmann, save for impermissible hindsight. There is simply no teaching or suggestion in these references to include such a protein equivalent source, and one of ordinary skill in the art would not have had a reasonable expectation of success in combining the teachings of these references and arriving at the claimed invention. Appellant notes some case law in making the argument.
Examiner (Section VII (B)(1), pg. 8, para. 1 thru 3) However, in response to Appellant, the combination of the prior art references as noted in the 35 USC §103 rejection show evidence supporting a prima facie case of obviousness over the instantly-claimed subject matter, as addressed specifically above and below in response to Appellant’s arguments.

Appellant (Section VII (B)(2), pp. 10-13)
2. Examiner improperly uses hindsight and picking and choosing teachings from the references to arrive at the finding of obviousness
Appellant remarks (pg. 10, para. 1 thru 4) that the combination of Davis, Agostoni, Delaney, Mansson, Hernell, and/or Hondmann is contrary to law and cannot form a prima facie case of obviousness. Such a combination improperly relies on information gleaned solely from Appellant's Specification, namely the problem of 
Examiner (Section VII (B)(2), pg. 10) However, in response to Appellant, all of the prior art references cited in the 35 USC §103 rejection teach, in combination, all of the limitations of the claimed subject matter and do not rely on Appellant’s specification. The claimed subject matter does not recite the problem of promoting and/or accelerating myelination in a target subject and the solution of providing a nutritional composition comprising dietary butyrate, the claimed protein equivalent source, and the other ingredients. It is well known that "[W]hile it is true that claims are to be interpreted in light of the specification and with a view to ascertaining the invention, it does not follow that limitations from the specification may be read into the claims." Sjolund v. Musland, 847 F.2d 1573, 1581 (Fed. Cir. 1988). Appellant has not shown that the nutritional compositions, as the closest prior art shown by Davis et al., do not provide the same health benefit, with regard to promoting and/or accelerating myelination in a target subject, as the claimed nutritional composition.

Appellant (Section VII (B)(2), pp. 10-13)
Appellant remarks (pg. 11, para. 1) that Examiner has relied on numerous prior art references to reject the presently claimed invention in a stepwise manner consistent with using the presently claimed invention as a blueprint to pick and choose isolated elements in the prior art to arrive at the presently claimed invention. Further, Examiner has not provided any statements in the references to demonstrate any teaching or motivation to suggest that the combination would work.
Appellant remarks (pg. 11, para. 5) that in the present Application, Examiner has relied on hindsight bias to reject the presently claimed invention using piecemeal analysis of numerous references to generate a mosaic recreating the presently pending claims all the while using the claimed invention as a guide. Appellant also cites several case law proceedings. 
Appellant remarks (pg. 12, para. 2) that Appellant respectfully submits that Examiner is clearly picking and choosing isolated elements from the various prior art disclosures and then reassembling the various elements to arrive at the presently claimed invention without considering the invention as a whole or the references as a whole. In the present case, one of skill in the art at the time of the claimed invention would not look to modify the teachings of Davis with Agostoni, Delaney, Mansson, Hernell, and/or Hondmann to solve a problem that was not known, recognized, or expected at that time, as demonstrated by the lack of identification of this problem in any of Davis, Mansson, or Hondmann. The solution of a nutritional composition with the recited amounts of dietary butyrate and the claimed protein equivalent source is therefore also absent from the cited art and is only present in Appellant's Specification. 

Examiner (Section VII (B)(2), pp. 10-13) However, in response to Appellant, Appellant has not explained why or how the limitations of the claimed nutritional composition (i.e., the recited amounts of dietary butyrate and the claimed protein equivalent source), are absent or taught away from by the cited art of Davis et al. with Agostoni and Delaney et al., in view of Mansson with Hernell et al., and Hondmann et al. In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning or picking and choosing prior art teachings, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
However, in response to Appellant' s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In summary, the prior art references show, with regard to claim 1:
Regarding claim 1, the primary reference of Davis et al. (WO 2014/152616 A1) shows nutritional compositions that comprise one or more macronutrients. The macronutrient(s) may include proteins, fats, carbohydrates and combinations thereof (pg. 10, para. [0058]). In some embodiments, the disclosure is directed to a liquid preterm infant nutritional composition comprising beta-hydroxy-beta-methyl butyric acid (HMB) at from about 60µg to about 6,000mg per liter of the composition, wherein the formula has an energy density of from about 676 to about 1014kcal per liter (pg. 2, para. [0008] [e.g., 2,000mg HMB per 1014kcal = 197mg/100kcal]). 
That is, the HMB range, shown by Davis et al., overlaps with the instantly-claimed dietary butyrate range. In addition, the working examples of Davis et al. show HMB concentrations that fall within Appellant’s claimed range.
Regarding claim 1, Mansson as evidenced by Hernell et al. teaches that milk fat contains approximately 400 different fatty acids. Almost 70% of the fat in Swedish bovine milk is saturated, of which around 11% comprises short-chain fatty acids, almost half of which is butyric acid (pg. 1, Abstract). Table 1 shows the fatty acid composition in 
That is, in view of the information shown by Mansson and Hernell et al., one of ordinary skill in the art would incorporate dietary butyrate provided by an enriched lipid fraction from bovine milk into a nutritional composition, such as the nutritional composition, shown by Davis et al. One of ordinary skill in the art would have been motivated to have made that modification, because adding dietary butyrate from a natural food source, such as bovine milk MFGM, as shown by Mansson, to a nutritional composition intended to be consumed by infants, such as the compositions shown by Davis et al., would more closely resemble human breast milk and, therefore, have a higher likelihood of being well-tolerated by said infants and safer, more so than compositions containing chemical forms of exogenously added dietary butyrate. 
Regarding claim 1, Hondmann et al. shows nutritional compositions comprising a protein equivalent source, wherein 20% to 80% of the protein equivalent source includes a peptide component comprising SEQ ID NOs: 4, 13, 17, 21, 24, 30 31, 32, 51, 57, 60 and 63, and 20% to 80% of the protein equivalent source comprises an intact 
That is, in view of the information shown in Hondmann et al., one of ordinary skill in the art would incorporate the peptide component as the protein equivalent source into a nutritional composition, such as the nutritional composition, shown by Davis et al., especially in view of the teachings of both Hondmann et al. and Davis et al. that both of their respective nutritional compositions include a carbohydrate source, a protein (equivalent) source, and a fat or lipid source. One of ordinary skill in the art would have been motivated to have made that modification, because Hondmann et al. shows that the nutritional compositions, described as comprising a carbohydrate source, a protein equivalent source, a fat source, as shown by Davis et al., and the peptide-specific component, can advantageously reduce the inflammatory response in a subject. That is, the nutritional composition has other desirable therapeutic properties aside from just being a composition for providing basic nutrients, e.g., to infants.
It is noted that Appellant has not addressed the Double Patenting rejection cited in the Final Office Action mailed 11 May 2021.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sharon M. Papciak/Examiner, Art Unit 1651                                                                                                                                                                                                        
Conferees:

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.